



Exhibit 10.12

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of October 3, 2016 (the “Effective Date”), by and between REGULUS
THERAPEUTICS INC., a Delaware corporation (the “Company”), and TIMOTHY M.
WRIGHT, M.D. (the “Executive”). The Company and the Executive are hereinafter
collectively referred to as the “Parties”, and individually referred to as a
“Party”.


RECITALS
WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for such services, and Executive wishes to be so employed and
to receive such benefits; and
WHEREAS, the Company and Executive wish to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:


AGREEMENT
1.
EMPLOYMENT.

1.1    Term. The term of this Agreement shall begin on the Effective Date, and
shall continue until terminated in accordance with Section 5 herein.
1.2    Title. The Executive shall serve in the role of Chief Research &
Development Officer of the Company (“CRDO”) and shall serve in such other
capacity or capacities as the Board of Directors of the Company (the “Board”)
may from time to time prescribe, but only as consistent with the customary
duties of a CRDO.
1.3    Duties. The Executive shall report to the President and CEO and shall do
and perform all reasonable services, acts or things necessary or advisable to
manage and conduct the business of the Company and which are normally associated
with the position of CRDO, consistent with the bylaws of the Company and as
required by the President and CEO.
1.4    Location. The Executive shall perform services pursuant to this Agreement
at the Company’s offices located in San Diego, California, or at any other place
at which the Company maintains an office; provided, however, that the Company
may from time to time require the Executive to travel temporarily to other
locations in connection with the Company’s business.
2.
LOYAL AND CONSCIENTIOUS PERFORMANCE.

2.1    Loyalty. During the Executive’s employment by the Company the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement.
2.2    Non-Company Business. While employed by the Company, Executive shall not,
without the Company’s prior written consent, (i) render to others, services of
any kind for compensation, or engage in any other business activity that would
materially interfere with the performance of Executive’s duties under this
Agreement, or (ii) directly or indirectly, whether as a partner, employee,
creditor, shareholder, or otherwise, promote, participate or engage in any
activity or other business competitive with the Company’s business. Executive
shall not invest in any company or business which competes in any manner with
the Company; provided that, Executive may, without violating this section, own,
as a passive investment, shares of capital stock of a publicly-held corporation
that engages in


 

--------------------------------------------------------------------------------





competition if (i) such shares are actively traded on an established national
securities market in the United States, (ii) the number of shares of such
corporation’s capital stock that are owned beneficially (directly or indirectly)
by the Executive represents less than one percent of the total number of shares
of such corporation’s outstanding capital stock, and (iii) Executive is not
otherwise associated directly or indirectly with such corporation or with any
affiliate of such corporation. The Company acknowledges and approves of
Executive’s existing engagements as Advisory Board Member of the Leonard
Schaeffer Center for Health Care Policy and Economics, Global Health Scientific
Advisor Board member of the Bill and Melinda Gates Foundation and External
Director of ENYO Pharma.
3.
COMPENSATION OF THE EXECUTIVE.

3.1    Base Salary. The Company shall pay the Executive a base salary at the
rate of $450,000 per year (the “Base Salary”), less payroll deductions and all
required withholdings, payable in regular bi-weekly payments or otherwise in
accordance with Company policy. Such Base Salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.
3.2    Discretionary Bonuses. In addition to the Base Salary, the Executive will
be eligible to receive a yearly discretionary merit bonus pursuant to the
Company’s annual performance bonus plan, with a target amount of such bonus
equal to up to 40% of Executive’s Base Salary (the “Annual Bonus”). The target
percentage for the Annual Bonus is subject to modification from time to time in
the discretion of the Board. Whether Executive receives an Annual Bonus for any
given year, and the amount of any such Annual Bonus, will be determined by the
Board in its sole discretion based upon the Company’s and Executive’s
achievement of objectives and milestones to be determined on an annual basis by
the Board. Executive must remain an active employee through the end of the
applicable performance period in order to earn an Annual Bonus for that year and
any such bonus will be paid in a lump sum prior to March 15 of the year
following the year in which Executive’s right to such amount became vested.
3.2.1     Signing Bonus. Upon Executive’s commencement of employment with
Company, Executive will be paid a lump-sum cash signing bonus in the amount of
$110,000.00, less payroll deductions and all required withholdings. In the event
of Executive’s termination of employment with the Company for Cause or
Executive's resignation of employment with the Company without Good Reason (as
these terms are defined below) (in either case, a “Triggering Termination”)
within the three years following the Effective Date, Executive shall repay the
amount of the signing bonus to Company according to the following schedule.
Executive's repayment of the signing bonus shall be made in cash within 30 days
of the date of Executive's termination or resignation, as applicable.
Triggering Termination occurs after the Effective Date and on or before the
first anniversary of the Effective Date
$110,000.00 to be repaid
Triggering Termination occurs after the first anniversary of the Effective Date
and on or before the second anniversary of the Effective Date
$72,600.00 to be repaid
Triggering Termination occurs after the second anniversary of the Effective Date
and on or before the third anniversary of the Effective Date
$36,300.00 to be repaid
Triggering Termination occurs after the third anniversary of the Effective Date
$0 to be repaid





 

--------------------------------------------------------------------------------





3.3    Equity Compensation. Upon Executive’s commencement of employment with
Company and subject to the approval of the Board of Directors or Compensation
Committee, Executive will be eligible for an initial stock option grant to
purchase 450,000 shares of the Company’s common stock at a price equal to the
closing price of the stock on the date the options are granted. This stock
option is expected to vest over a four-year period (25% will vest after one
year, with the balance to vest in equal monthly installments over the following
36 months thereafter) and expire ten (10) years after the grant date. The stock
option will be subject to the terms and conditions set forth in the 2015 Regulus
Inducement Plan (the “Inducement Plan”) and/or the Regulus 2012 Equity Incentive
Plan (together with the Inducement Plan, the “Plans”), and the terms and
conditions set forth in the stock option grant notices and option agreements.
Executive will be provided confirmation of the vesting schedule and the
applicable Plan documents once employment begins.
Subject to the approval of the Board or the Compensation Committee, Executive
will also be granted four milestone-based stock options of the Company’s common
stock under one or both of the Plans, exercisable for 100,000 shares for each
milestone achieved for a total of 400,000 options, at a price equal to the
closing price of the common stock on the date of the grant. The expected
milestones and other material vesting terms for these options will be provided
upon approval by the Board or the Compensation Committee. The foregoing
time-based and milestone-based stock options will, to the maximum extent
possible under tax laws, be granted as incentive stock options. The proposed
option awards are intended to be a material inducement to Executive entering
into employment with the Company. Notwithstanding the foregoing or the
provisions of any such grant agreements, all outstanding stock options subject
to vesting based on Company performance, that are held by the Executive as of
immediately before a Change in Control, shall become fully vested and
exercisable as of immediately before, and contingent upon the occurrence of, the
Change in Control provided that the Executive is employed with the Company as of
such date. The Board may grant additional stock, stock options, or other equity
awards to Executive in its sole discretion.
3.4    Changes to Compensation. It is anticipated that the Executive will be
considered on an annual basis for merit increases in base compensation
consistent with performance and market trends but subject to Board approval in
its sole discretion. Subject to Section 5.3 below, the Executive’s compensation
may be changed from time to time in the Company’s sole discretion based upon
Board approved changes to the Company’s operating plan after considering
relevant business conditions.
3.5    Employment Taxes. All of the Executive’s compensation and payments under
this Agreement shall be subject to customary withholding taxes and any other
employment taxes as are commonly required to be collected or withheld by the
Company.
3.6    Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executive or key management
employees.
3.7    Vacations and Holidays. In accordance with Company policies, Executive
shall be entitled to accrue three weeks of paid vacation during each calendar
year, subject to applicable maximum accrual caps; and Executive shall also be
entitled to certain paid holidays. The Company may modify any of its benefit
plans or policies, including its vacation and holiday policies, from time to
time in its sole discretion.
3.8    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
For the avoidance of doubt, to the extent that any reimbursements payable to
Executive are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”): (a) to be eligible to obtain
reimbursement for such expenses Executive must submit expense reports within 45
days after the expense is incurred, (b) any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, (c) the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and (d) the right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.




 

--------------------------------------------------------------------------------





4.
DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:
4.1    Cause. At any time other than during the Change in Control Protection
Period, “Cause” for the Company to terminate Executive’s employment hereunder
means the occurrence of any of the following events: (i) Executive’s commission
of any felony or any crime involving fraud, dishonesty or moral turpitude under
the laws of the United States or any state thereof; (ii) Executive’s attempted
commission of, or participation in, a fraud or act of dishonesty against the
Company; (iii) Executive’s intentional, material violation of any contract or
agreement between the Executive and the Company (including this Agreement) or of
any statutory duty owed to the Company; (iv) Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or (v)
Executive’s gross misconduct. During the Change in Control Protection Period,
and notwithstanding the foregoing, “Cause” for the Company to terminate
Executive’s employment hereunder means the occurrence of any of the following
events: (I) Executive’s conviction of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (II) commission of an intentional act of fraud, embezzlement or theft
by the Executive in the course of Executive’s employment by the Company; (III)
Executive’s intentional, material violation of any contract or agreement between
the Executive and the Company (including this Agreement) or of any statutory
duty owed to the Company which is not remedied within a thirty (30) days’
written notice from the Company specifying such failure; (IV) Executive’s
intentional and unauthorized use or disclosure of the Company’s confidential
information or trade secrets which is materially and demonstrably injurious to
the Company; or (V) Executive’s gross misconduct. For purposes of item (III) of
this Cause definition, the Executive will have the opportunity to remedy this
failure only the first time that the Company provides notice that Cause exists
pursuant to item (III).
4.2    Change in Control. For purposes of this Agreement, “Change in Control”
means: the occurrence of any one or more of the following events: (i) any person
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended), other than Isis Pharmaceuticals, Inc. or Alnylam
Pharmaceuticals, becomes the owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than in connection with a transaction
involving the issuance of securities by the Company the principal purpose of
which is to raise capital for the Company); (ii) there is consummated a merger,
consolidation or similar transaction to which the Company is a party and the
stockholders of the Company immediately prior thereto do not own outstanding
voting securities representing more than 50% of the combined outstanding voting
power of the surviving entity immediately following such merger, consolidation
or similar transaction or more than 50% of the combined outstanding voting power
of the parent of the surviving entity immediately following such merger,
consolidation or similar transaction; or (iii) there is consummated a sale,
lease, exclusive license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease or other disposition of all or substantially all of the consolidated
assets of the Company and its subsidiaries to an entity more than 50% of the
combined voting power of which is owned immediately following such disposition
by the stockholders of the Company immediately prior thereto.
4.3    Complete Disability. “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force. In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
Complete Disability shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines can be expected to result
in death or expected to last for a continuous period of more than 12 months.
Based upon such medical advice or opinion, the determination of the Board shall
be final and binding and the date such determination is made shall be the date
of such Complete Disability for purposes of this Agreement. The Company shall
act upon this Section in compliance with the Family Medical Leave Act (if
applicable to the Company), the Americans with Disabilities Act (as amended),
and applicable state and local laws.
4.4    Good Reason. At any time other than during the Change in Control
Protection Period, “Good Reason” means the occurrence of any of the following
events without the Executive’s consent; provided however,


 

--------------------------------------------------------------------------------





that any resignation by the Executive due to any of the following conditions
shall only be deemed for Good Reason if: (i) the Executive gives the Company
written notice of the intent to terminate for Good Reason within 90 days
following the first occurrence of the condition(s) that the Executive believes
constitutes Good Reason, which notice shall describe such condition(s); (ii) the
Company fails to remedy, if remediable, such condition(s) within 30 days
following receipt of the written notice (the “Cure Period”) of such condition(s)
from the Executive; and (iii) Executive actually resigns his employment within
the first 15 days after expiration of the Cure Period: (a) a material breach of
this Agreement by the Company; (b) a material reduction by the Company of the
Executive’s Base Salary as initially set forth herein or as the same may be
increased from time to time; (c) a material reduction in the Executive’s
authority, duties or responsibilities; or (d) the Company relocates the facility
that is the Executive’s principal place of business with the Company to a
location that requires an increase in the Executive’s one-way driving distance
by more than thirty-five (35) miles. For purposes of the foregoing Good Reason
definition, the Company will have the opportunity to remedy the Good Reason
condition only the first time that the Executive provides notice that Good
Reason exists. During the Change in Control Protection Period, and
notwithstanding the foregoing, “Good Reason” means the occurrence of one of the
following without Executive’s express, written consent: (I) a significant
reduction of Executive’s duties, position or responsibilities (including,
without limitation, any negative change in reporting hierarchy involving the
Executive or the person to whom Executive directly reports), or Executive’s
removal from such position and responsibilities; (II) a reduction by the Company
in Executive’s (A) Base Salary or target annual bonus as in effect immediately
prior to such reduction, or (B) a change to the timing associated with long-term
incentive awards or a reduction in the annual grant date fair value of such
awards relative to the highest fair value award granted to Executive during the
three (3)-year period prior to a Change in Control; (III) a material reduction
by the Company in the kind or aggregate level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced; (IV) Executive is
requested to relocate (except for office relocations that would not increase
Executive’s one way commute by more than thirty-five (35) miles); or (V) the
failure of the Company to obtain the assumption of this Agreement pursuant to
Section 7. During the Change in Control Protection Period, any good faith
determination of Good Reason by the Executive shall be binding on the Company
provided the Company does not remedy the occurrence giving rise to Good Reason
within thirty (30) days’ written notice thereof from the Executive.
5.
COMPENSATION UPON TERMINATION.

5.1    Death Or Complete Disability. If the Executive’s employment with the
Company is terminated as a result of Executive’s death or Complete Disability,
the Company shall pay to Executive, and/or Executive’s heirs, the Executive’s
Base Salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to the Executive and/or Executive’s heirs under this Agreement.
5.2    With Cause or Without Good Reason. If the Executive’s employment with the
Company is terminated by the Company for Cause or if the Executive terminates
employment with the Company without Good Reason, the Company shall pay the
Executive’s Base Salary and accrued and unused vacation benefits earned through
the date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings, and the Company shall thereafter have no
further obligations to the Executive under this Agreement.
5.3    Without Cause or for Good Reason. If the Executive’s employment with the
Company is terminated by the Company without Cause, or Executive resigns for
Good Reason, and in either case Executive signs a waiver and release of claims
(in substantially the form attached hereto as Exhibit A, or in such other form
of release as the Company may require (the “Release”)) on or within the time
period set forth therein, but in no event later than 45 days after Executive’s
termination date, and allows such Release to become effective in accordance with
its terms (such latest permitted date on which the Release could become
effective, the “Release Deadline”), then Executive will receive the following
benefits:
5.3.1    Severance Payment. A payment equal to the equivalent of twelve (12)
months of the Executive’s Base Salary (the “Severance Payment”), less standard
deductions and withholdings, which shall be paid in a single lump sum within
five days after the effective date of the Release. For the avoidance of doubt,
the Severance Payment shall relate to the Base Salary at the rate in effect
during the last regularly scheduled payroll period


 

--------------------------------------------------------------------------------





immediately preceding the date of the termination, and prior to any reduction in
Base Salary that would permit the Executive to voluntarily terminate employment
for Good Reason.
5.3.2    Health Benefits Cash Payment. On the effective date of the Release, the
Company will pay to the Executive a single, lump-sum cash amount equal to (i)
229.56% multiplied by the total cost of the projected premiums for group
medical, dental and vision insurance coverage (the “Health Benefits”) for a
period of twelve (12) months following the date of the Executive’s termination
of employment, based on the projected premium rates for such period for
continuation of coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) determined, in all cases, as of
the date of the Executive’s termination of employment (1) based on the Company
plans in which the Executive participates and the level of the Executive’s
Health Benefits coverage as of immediately preceding the date of the Executive’s
termination of employment or, if more favorable to the Executive, the level of
the Executive’s Health Benefits coverage as in effect at any time during the
ninety (90)-day period immediately preceding the date of a Change in Control,
and (2) assuming, to the extent applicable, an increase of four percent (4%) in
the applicable premium rates at the beginning of each calendar year during such
twelve (12)-month period from those in effect as of the end of the previous
calendar year. For the avoidance of doubt, the cash amount described in this
paragraph shall be in lieu of the provision of any welfare benefits following
the date of the Executive’s termination of employment and the Executive’s sole
right to post-termination welfare benefits shall be those required to be made
available under COBRA, the cost of which (if elected) shall be borne solely by
the Executive.
5.3.3    Equity Acceleration. Contingent on the effective date of the Release,
all of the outstanding stock options, restricted stock or other equity awards
that Executive holds with respect to the Company’s common stock that have
time-based vesting shall accelerate and vest such that all shares shall be
vested and fully exercisable as of the effective date of Executive’s termination
of employment. Equity awards that Executive holds with respect to the Company’s
common stock that are subject to vesting based on Company performance will not
accelerate upon Executive’s termination for any reason. In order to give effect
to the foregoing provision, notwithstanding anything to the contrary set forth
in Executive’s equity award agreements, following any termination of Executive’s
employment that is without Cause or for Good Reason, none of Executive’s equity
awards shall terminate with respect to any vested or unvested portion subject to
such award before the later of (A) the effective date of the Release, or (B) the
Release Deadline.
5.4    Additional Change in Control Related Severance Benefits. In the event
that Executive’s employment with the Company is terminated without Cause or
Executive resigns for Good Reason within the one month period immediately
preceding or the twelve month period immediately following the effective date of
a Change in Control (such thirteen-month period, the “Change in Control
Protection Period”), then subject to the Executive’s delivery to the Company of
an effective Release as required pursuant to Section 5.3, Executive shall be
entitled to all of the severance benefits described under Section 5.3 above,
provided that:
5.4.1    The Executive shall additionally be entitled to a lump sum payment
equivalent to the Executive’s target Annual Bonus that was in effect at the time
of Executive’s termination (the “Bonus Payment”). The Bonus Payment shall be
subject to all standard deductions and withholdings and shall be paid in a
single lump sum within five days after the later of (A) the effective date of
the Release, or (B) the effective date of the Change in Control (if Executive’s
termination occurs prior to the Change in Control), but in no event later than
March 15 of the year following the year in which Executive’s termination of
employment occurred.
5.5    Termination by Mutual Agreement of the Parties. The Executive’s
employment pursuant to this Agreement may be terminated at any time upon mutual
agreement, in writing, of the Parties. Any such termination of employment shall
have the consequences specified in such writing.
5.6    No Mitigation. The Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of such payment be reduced by
reason of compensation or other income the Executive receives for services
rendered after the Executive’s termination of employment with the Company.


 

--------------------------------------------------------------------------------





5.7    Exclusive Remedy. In the event of the Executive’s termination of
employment on account of an involuntary termination without Cause or a voluntary
termination for Good Reason, the provisions of this Section 5 are intended to be
and are exclusive and in lieu of any other rights or remedies to which the
Executive or the Company may otherwise be entitled, whether at law, tort or
contract, in equity, or under this Agreement. Payments made to or on behalf of
the Executive under any other severance plan, policy, contract or arrangement
with the Company shall reduce amounts payable under this Agreement on a dollar
for dollar basis.
5.8    Survival of Certain Provisions. Sections 6 and 18 shall survive the
termination of this Agreement.
6.
CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION.

6.1    As a condition of employment, Executive agrees to execute and to abide by
the Company’s Employee Confidential Information and Inventions Agreement.
6.2    While employed by the Company and for one year thereafter, the Executive
agrees that in order to protect the Company’s trade secrets and confidential and
proprietary information from unauthorized use, the Executive will not, either
directly or through others, solicit or attempt to solicit any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity.
7.
ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, to expressly assume and agree to perform the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
As used in this Section 7, Company includes any successor to its business or
assets as aforesaid which executes and delivers this Agreement or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.
8.
CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.
9.
INTEGRATION.

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of the Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties except as indicated herein.
10.
AMENDMENT.

Except as otherwise provided for in this Agreement, this Agreement cannot be
amended or modified except by a written agreement signed by the Executive and
the Company as directed by the Board.


 

--------------------------------------------------------------------------------





11.
WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
12.
SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.
13.
INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and have consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
14.
REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.
15.
COUNTERPARTS; FACSIMILE.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Facsimile signatures shall be treated the same as original
signatures.
16.
DISPUTE RESOLUTION.

To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, including but not limited to statutory
claims, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in San Diego,
California, conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS
rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses). By agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The Company
acknowledges that Executive will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. The Company shall pay all JAMS’ arbitration fees in
excess of the amount


 

--------------------------------------------------------------------------------





of court fees that would be required of the Executive if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.
17.
TRADE SECRETS.

It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its Affiliates seek to elicit
from the Executive any such information. Consistent with the foregoing, the
Executive shall not provide to the Company and/or its Affiliates, and the
Company and/or its Affiliates shall not request, any documents or copies of
documents containing such information.
18.
ADVERTISING WAIVER.

The Executive agrees to permit the Company and/or its affiliates, subsidiaries,
or joint ventures currently existing or which shall be established during
Executive’s employment by the Company (collectively, “Affiliates”), and persons
or other organizations authorized by the Company and/or its Affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its Affiliates, or the
machinery and equipment used in the provision thereof, in which the Executive’s
name and/or pictures of the Executive taken in the course of the Executive’s
provision of services to the Company and/or its Affiliates, appear. The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution. The Company
agrees that, following termination of the Executive’s employment, it will not
create any new such literature containing the Executive’s name and/or pictures
without the Executive’s prior written consent.
19.
APPLICATION OF SECTION 409A.

All benefits under this Agreement are intended to qualify for an exemption from
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (“Section 409A”) or to comply
with its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly.
Notwithstanding anything to the contrary set forth herein, any severance
benefits that constitute “deferred compensation” within the meaning of Section
409A shall not commence in connection with the Executive’s termination of
employment unless and until the Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h))
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to the Executive without causing the Executive to incur
the additional 20% tax under Section 409A.
It is intended that each installment of the severance benefit payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the severance benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if the Company (or, if applicable, the successor
entity thereto) determines that the severance benefits constitute “deferred
compensation” under Section 409A and the Executive is, on the termination of
service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the severance benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after the Executive’s Separation From Service, or (ii) the date of
the Executive’s death. If all or any portion of any amounts payable to Executive
is deferred to comply with Section 409A in accordance with the foregoing, such
payments shall accrue interest at the six (6)-month Libor rate, and, on or
before the date of the Executive’s Separation From Service, the Company shall
make an irrevocable contribution of the amount deferred to comply with Section
409A to a grantor trust established by the Company prior


 

--------------------------------------------------------------------------------





to the Change in Control consistent with the terms of Rev. Proc. 92-64, 1992-33
I.R.B. 11, with irrevocable instructions to pay such amounts to Executive on the
earlier to occur of: (i) the date that is six months and one day after the
Executive’s Separation From Service, or (ii) the date of the Executive’s death.
Such grantor trust shall have an independent trustee and the Company shall bear
all costs, expenses and fees, including legal and trustee fees, of establishing
and maintaining such trust.
None of the severance benefits will be paid or otherwise delivered prior to the
effective date of the Release. If the severance benefits are not covered by one
or more exemptions from the application of Section 409A and the Release could
become effective in the calendar year following the calendar year in which
Executive’s Separation From Service occurs, the Release will not be deemed
effective any earlier than the Release Deadline. Except to the minimum extent
that payments must be delayed because Executive is a “specified employee” or
until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the Company’s normal payroll practices.
The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.
20.
PARACHUTE PAYMENTS.

In the event that any of the severance payments and other benefits provided by
this Agreement or otherwise payable to Executive (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (b) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), Executive’s severance payments and benefits under this Agreement
or otherwise shall be payable either in full or in such lesser amount which
would result in no portion of such severance payments or benefits being subject
to the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the Excise
Tax, results in the receipt by Executive, on an after-tax basis, of the greatest
amount of severance payments and benefits under this Agreement or otherwise,
notwithstanding that all or some portion of such severance payments or benefits
may be taxable under Section 4999 of the Code. Any reduction in the severance
payments and benefits required by this Section shall be made in the following
order: (i) reduction of cash payments; (ii) reduction of accelerated vesting of
equity awards other than stock options; (iii) reduction of accelerated vesting
of stock options; and (iv) reduction of other benefits paid or provided to
Executive.
The calculations in this Section will be performed by the professional firm
engaged by the Company for general tax purposes as of the day prior to the date
of the event that might reasonably be anticipated to result in severance
payments and benefits that would otherwise be subject to the Excise Tax. If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company shall appoint a nationally recognized tax firm to
make the determinations required by this Section. The Company shall bear all
expenses with respect to the determinations by such firm required to be made by
this Section. The Company and Executive shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and Executive as
soon as practicable following its engagement. Any good faith determinations of
the tax firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. However, the Executive shall have the final authority to
make any good faith determination(s) associated with the assumptions used by the
tax firm in providing its calculations, and such good faith determination by the
Executive shall be binding on the Company.
As a result of the uncertainty in the application of Sections 409A, 280G or 4999
of the Code at the time of the initial determination by the professional tax
firm described in this Section, it is possible that the Internal Revenue Service
(the “IRS”) or other agency will claim that an Excise Tax greater than that
amount, if any, determined by such professional firm for the purposes of this
Section is due (the “Additional Excise Tax”). Executive shall notify the Company
in writing of any claim by the IRS or other agency that, if successful, would
require payment of Additional Excise Tax. Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to payments made or due to Executive. The Company shall pay all
reasonable fees, expenses and penalties of Executive


 

--------------------------------------------------------------------------------





relating to a claim by the IRS or other agency. In the event it is finally
determined that a further reduction would have been required under this Section
to place Executive in a better after-tax position, Executive shall repay the
Company such amount within 30 days thereof in order to effect such result.  
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
REGULUS THERAPEUTICS INC.


By: /s/ Paul Grint        
Paul Grint, M.D.
President and CEO


/s/ Timothy M. Wright        
TIMOTHY M. WRIGHT, M.D.




 

--------------------------------------------------------------------------------






EXHIBIT A


RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in Section 5 of
the Employment Agreement dated October 1, 2016, to which this form is attached
(the “Employment Agreement”), I, Timothy M. Wright, M.D., hereby furnish Regulus
Therapeutics Inc. (the “Company”) with the following release and waiver
(“Release and Waiver”).
In exchange for the consideration provided to me by the Amended Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release and Waiver
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the federal
Family and Medical Leave Act (as amended), the California Labor Code, and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (a) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights or claims to unemployment compensation, funds accrued in my
401k account, or any vested equity incentives; (c) any rights or claims I may
have pursuant to the Amended Employment Agreement for separation pay or benefits
after a Change in Control (as defined therein); (d) any rights that are not
waivable as a matter of law; and (e) any claims arising from the breach of this
Release and Waiver. Furthermore, if there is a dispute over severance pay or
benefits payable to me pursuant to the Amended Employment Agreement, the Company
will nevertheless pay to me all amounts that are not in dispute and my claim for
such amounts that are in dispute shall also be deemed an Excluded Claim. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver


 

--------------------------------------------------------------------------------





shall not be effective until the seven (7) day revocation period has expired
without my having previously revoked this Release and Waiver.
If I am less than 40 years of age upon execution of this Release and Waiver, I
acknowledge that I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and
that I have ten (10) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier).
I acknowledge my continuing obligations under my Employee Confidentiality and
Inventions Assignment Agreement a copy of which is attached hereto (the “CIAA”).
Pursuant to the CIAA, I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the severance benefits I am receiving is
in exchange for my agreement to the terms of this Release and Waiver and is
contingent upon my continued compliance with my CIAA.
This Release and Waiver, including the CIAA, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.


Date: __________________    By:     
TIMOTHY M. WRIGHT, M.D.


 






 